Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 03/11/2021. Currently claims 1-24 are pending in the application, with claims 16-20 withdrawn from consideration.


First Set of Rejections

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-9, and 22 are rejected under 35 U.S.C. 10 as being obvious over Chang et al. (WO 2017/156415 A), hereafter, referred to as “Chang”, in view of  Zhang (CN 107081905 A), hereafter, referred to as “Zhang”.


Regarding claim 1, Chang teaches a hand-held color three-dimensional printer (equivalent to a three-dimensional printing pen) that allows an user to print a three-dimensional object (para. [0123]).  Chang teaches that the hand-held color three-dimensional printer comprises of the followings: 

a plurality of cartridges (element 11 in Fig. 1), each cartridge having a hollow cartridge body sized as shown in Fig. 2 (element 21), and shaped to include a colored building material, a color of each building material being different from a color of another building material, as Chang teaches that at least two material cartridges comprise of building material that are of first color and a second color (para. [0006]); 

a plurality of nozzles, each nozzle fluidly communicatively coupled to a corresponding cartridge as shown by the nozzle of the cartridge (element 21 of Fig. 2);

a motor unit (element 25 of Fig. 2) operably coupled to the cartridge, the motor unit operable to expel the colored building material from each cartridge through the corresponding nozzle;

a mixing  tip fluidly communicatively coupled to the plurality of nozzles (as shown by the mixing element 26 of Fig. 2), the mixing tip sized and shaped to dispense there-through one or more of the colored building material in a form of an output building material; and

a projection module (as shown by the light system of element 706 in Fig. 6) having a light engine assembly that emits light having a wavelength, the light being projected to the output thixotropic paste to cure the output thixotropic paste that is dispensed from the mixing tip. Chang teaches that the light system includes a radiation source, which radiates light energy to solidify (cure) the building material extruded from the nozzle (para. [0126]).

Regarding the use of thixotropic material as the building material in the plurality of cartridges, each cartridge having a hollow cartridge body sized and shaped to include a colored thixotropic paste, it would be a matter of intended use for the apparatus.
, wherein each cartridge is radially spaced apart from another cartridge relative to a central axis of the three-dimensional printing pen.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing claimed invention to incorporate the teaching of Zhang and combine the use of multiple cartridges in a radially spaced apart position relative to a central axis of the three dimensional printing pen to optimize the space and have a compact apparatus of three dimensional pen where each cartridge have their own motors to dispense the material (KSR Rationale A, MPEP 2143).  Since the reference deal with three-dimensional printing process, one would have reasonable expectation of success with the combination.

Regarding claim 2, Chang teaches the hand-held color three-dimensional printer (equivalent to a three-dimensional printing pen) further comprising a controller (para. [0080]) communicably coupled to the motor unit (element 25, Fig. 1) and the projection module (element 706, Fig. 7), the controller operable to drive the motor unit to expel the one or more of the colored building materials in the form of the output building material, and cause the .

Regarding claim 3, Chang teaches the hand-held color three-dimensional printer (equivalent to a three-dimensional printing pen) further comprising a mixing chamber fluidly communicatively coupled to the plurality of nozzles, the mixing chamber sized and shaped to receive the colored building material from each nozzle by teaching a mixer in element 26 in Fig. 2, and also teaching that the mixer is a chamber (para. [0018]).

Regarding claim 4, Chang teaches the hand-held color three-dimensional printer (equivalent to a three-dimensional printing pen) comprising a mixing chamber fluidly communicatively coupled to the plurality of nozzles, the mixing chamber sized and shaped to receive the colored building material from each nozzle. Additionally, Zhang teaches that the three-dimensional printing pen uses stepping motors (element 2 and 4), along with pressure air pimp (element 5) and stirring guide with rod (element 10) to mix the building material (claim 1).  

Regarding claim 5, Zhang teaches in Fig. 5 a three-dimensional printing pen, wherein each cartridge is radially spaced apart from another cartridge relative to a central axis of the three-dimensional printing pen.

Regarding claim 8, Chang teaches a hand-held color three-dimensional printer (equivalent to a three-dimensional printing pen), wherein the plurality of cartridges include:

a second cartridge including the colored material that comprises material with a magenta color (para. [0118]);
a third cartridge including the colored material that comprises material with a yellow color (para. [0118]);
a fourth cartridge including the colored material that comprises material with a key (black) color, that can be used to replace white/clear material so that the system is similar to CMYK color system (para. [0118]); and
a fifth cartridge including the colored material that comprises material with a white color (para. [0118]).

Regarding claim 9, Chang teaches a hand-held color three-dimensional printer (equivalent to a three-dimensional printing pen), wherein the plurality of cartridges include a stepper motor unit (element 25 of Fig. 2) operably coupled to the plurality of cartridges, the motor unit operable to expel the colored building material from each cartridge through the corresponding nozzle (para. [0120]). Fig. 2 clearly shows that each stepper motor is operably coupled to a respective cartridge.

Regarding claim 22, Zhang teaches in Fig. 1 a three-dimensional printing pen, wherein the mixing rotor includes a stirring guide rod (element 10) (equivalent to mixing rotor shaft) and 

Claims 7 are rejected under 35 U.S.C.103 as being obvious over Chang et al. (WO 2017/156415 A), in view of  Zhang (CN 107081905 A), in view of Jeong (KR 101749597 B1), hereafter, referred to as “Jeong”.

Regarding claim 7, Chang teaches a hand-held color three-dimensional printer (equivalent to a three-dimensional printing pen).  But Chang fails to teach explicitly that the three-dimensional printing pen further comprises of a button that moves in response to pressure being applied to a surface of the button; and the force sensors detecting the pressure being applied on the button, and a controller  determines the dispense rate of the output thixotropic paste based on the pressure.  However, Jeong teaches in Fig. 11 of a three-dimensional printing pen that the degree of opening of the ink inflow tube 213 can be adjusted by using the opening / closing protrusion (element 234) according to the degree of depression of the valve button (element 230) (equivalent to the button of instant application) (para. [0088]). Accordingly, the amount of the resin ink discharged through the ink inflow tube 213 can be adjusted.  Therefore. It would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Jeong, and combine the feature of a push button, which coupled with the sensors and the controller would determine the dispense rate of the output thixotropic paste based on the pressure applied on the button, because that would allow the user to control the dispensing rate, which would be a 

Claims 6, 11-13, and 15 are rejected under 35 U.S.C.103 as being obvious over Chang et al. (WO 2017/156415 A), in view of  Zhang (CN 107081905 A),  in view of Ryong (KR 101701930 A), hereafter, referred to as “Ryong”.

Regarding claim 6, Chang teaches a hand-held color three-dimensional printer (equivalent to a three-dimensional printing pen).  But Chang fails to teach explicitly that the three-dimensional printing pen further comprises of one or more color sensors which sense a color of an object; and the controller communicably coupled to the one or more color sensors, in response to sensing of the color of the object, causing the motor unit to dispense the colored thixotropic pastes in a ratio that results in the output thixotropic paste to have a color that substantially matches the color of the object sensed by the one or more color sensors. However, Ryong teaches in Fig. 6, that when the user presses the scan button 31, color information about a specific position P1 located on the front surface of the scan unit 3 is obtained through the first scan step S1 (para.[0052]). Ryong also teaches that as the color information of the object to be recognized is obtained by pressing the scan button 31 after the object to be recognized is directed to the scan unit 3, and the control unit analyzes the ratio of the Magenta color, the Cyan color, and the Yellow color constituting the acquired color to be temporarily stored (para. [0053]).  Ryong further teaches that after the color is recognized 

Regarding claim 11, Chang teaches a color three-dimensional printer that allows an user to print a three-dimensional object (para. [0123]). Chang teaches that this color three-dimensional printer comprises of the followings: 

a plurality of cartridges (element 11 in Fig. 1), each cartridge having a hollow cartridge body sized as shown in Fig 2 (element 21), and shaped to include a colored building material, a color of each building material being different from a color of 

a plurality of nozzles, each nozzle fluidly communicatively coupled to a corresponding cartridge as shown by the nozzle of the cartridge (element 21 of Fig. 2);

a motor unit (element 25 of Fig. 2) operably coupled to the cartridge, the motor unit operable to expel the colored building material from each cartridge through the corresponding nozzle;

a mixing  tip fluidly communicatively coupled to the plurality of nozzles (as shown by the mixing element 26 of Fig. 2), the mixing tip sized and shaped to dispense there-through one or more of the colored building material in a form of an output building material; and

a projection module (as shown by the light system of element 706 in Fig. 6) having a light engine assembly that emits light having a wavelength, the light being projected to the output thixotropic paste to cure the output thixotropic paste that is dispensed from the mixing tip. Chang teaches that the light system includes a radiation source, which radiates light energy to solidify (cure) the building material extruded from the nozzle (para. [0126]).

Regarding the use of thixotropic material as the building material in the plurality of cartridges, each cartridge having a hollow cartridge body sized and shaped to include a colored thixotropic paste, it would be a matter of intended use for the apparatus.

Chang teaches motor unit (element 25 of Fig. 2) operably coupled to the cartridge, the motor unit operable to expel the colored building material from each cartridge through the corresponding nozzle.  But Chang fails to explicitly teach radially spaced apart cartridges relative to a central axis of the three dimensional printing pen, where the motor unit comprises of plurality of motors that are each connected to the cartridges.  However, Zhang teaches a colorful three-dimensional printing pen capable of creating three dimensional colorful objects. Zhang teaches in Fig. 5, the three-dimensional printing pen, wherein each cartridge is radially spaced apart from another cartridge relative to a central axis of the three-dimensional printing pen.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing claimed invention to incorporate the teaching of Zhang and combine the use of multiple cartridges in a radially spaced apart position relative to a central axis of the three dimensional printing pen to optimize the space and have a compact apparatus of three dimensional pen where each cartridge have their own motors to dispense the material (KSR Rationale A, MPEP 2143).  Since the reference deal with three-dimensional printing process, one would have reasonable expectation of success with the combination.

Chang teaches a color three-dimensional printer.  But Chang fail to teach explicitly that the three-dimensional printing pen further comprises of one or more color sensors which sense 

Regarding claim 12, Reong teaches that when user presses the scan button 31, color information about a specific position P1 located on the front surface of the scan unit, and it would have been obvious to any ordinary artisan that the color information is recognized by a sensor device, therefore, Reong teaches the use of color sensors in the three dimensional color printer. 

Regarding claim 13, Chang teaches the three dimensional printing system that comprises of printing pen (Fig. 2), projection module (element 706, Fig. 7) and the dispensing system to extrude the building material to form the three dimensional object. It would have been obvious to any ordinary artisan that these modules would require power source to operate, therefore, the use of power source that supplies power to the individual unit would have been obvious.

Regarding claim 15, Chang teaches a color three-dimensional printer that allows an user to print a three-dimensional object (para. [0123]). Zhang teaches a colorful three-dimensional printing pen capable of creating three dimensional colorful objects. Additionally, Zhang teaches that the three-dimensional printing pen uses stepping motors (element 2 and 4), along with pressure air pimp (element 5) and stirring guide with rod (element 10) to mix the building material (claim 1).  
Claim 10 is rejected under 35 U.S.C.103 as being obvious over Chang et al. (WO 2017/156415 A), in view of  Zhang (CN 107081905 A),  in view of Ryong (KR 101701930 A), in view of Gifford et al. (US Patent Application Publication Number 2015/0174824 A1), hereafter, referred to as “Gifford”.

Regarding claim 10, Chang teaches a color three-dimensional printer that allows an user to print a three-dimensional object (para. [0123]). But Chang fails to teach explicitly that the three-dimensional printing pen further comprises of one or more light sources disposed around a ring, the one or more light sources operable to illuminate in a color that substantially matches the color of the output material.  However, Gifford teaches in Fig. 36B, a ring of radiation source (element 3641) can be coupled to the printhead (element 3610) (para. [0262]). The radiation ring (element 3641) can be configured to provide irradiation at the built zone, e.g., the area on the substrate that the printhead is ready to print a material, or to the material that just leaves the printhead. Gifford also teaches that in some embodiments, the radiation ring can include multiple discrete radiation sources, such as light emitting diodes (LEDs) arranged in a configuration surrounded the printhead. The multiple discrete radiation sources can be configured to provide a light beam to an area on the substrate. Gifford further teaches that in some embodiments, the radiation ring can include one or more continuous radiation sources, such as a ring of fluorescence tube arranged in a configuration surrounded the printhead (para. [0262]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Gifford, and combine the feature of one or more light sources disposed around a ring, the one or more light sources 

Claim 14 is rejected under 35 U.S.C.103 as being obvious over Chang et al. (WO 2017/156415 A), in view of  Zhang (CN 107081905 A), in view of  Ryong (KR 101701930 A), and in view of Jeong (KR 101749597 B1), hereafter, referred to as “Jeong”.

Regarding claim 14, Chang teaches a color three-dimensional printer that allows an user to print a three-dimensional object (para. [0123]). But Chang, and Reong together fail to teach explicitly that the three-dimensional printing pen further comprises one or more force sensors that detect a force being applied to three-dimensional printing pen; and in response to the force being detected the control circuity generates one or more signals indicative of an overall dispense rate of the output thixotropic paste.  However, Jeong teaches in Fig. 11 of a three-dimensional printing pen that the degree of opening of the ink inflow tube 213 can be adjusted 

Claim 21 is rejected under 35 U.S.C. 10 as being obvious over Chang et al. (WO 2017/156415 A), in view of  Zhang (CN 107081905 A), in view of Griszbacher (US Patent Application Publication No. 2015/0190968 A1), hereafter, referred to as “Griszbacher”.

Regarding claim 21, Chang and Zhang together teach a color three-dimensional printer that allows an user to print a three-dimensional object. But Chang and Zhang together fail to teach explicitly that the three-dimensional printing pen uses a controller that communicably coupled to a mixer unit, and uses a pulse width modulation (PWD) module to control the signals to ultimately control the process.  However, Griszbacher teaches devices and methods that are implemented through computer software, and includes a control system that automatically 

Claim 23 is rejected under 35 U.S.C. 10 as being obvious over Chang et al. (WO 2017/156415 A), in view of  Zhang (CN 107081905 A), in view of Marino (US Patent Application Publication No. 2016/0039148 A1), hereafter, referred to as “Marino”.

Regarding claim 23, Chang and Zhang together teach a color three-dimensional printer that allows an user to print a three-dimensional object. But Chang and Zhang together fail to teach explicitly that the three-dimensional printing pen comprises of one or more motion sensors operable to sense a position of the three dimensional printing pen relative to the working surface, and control the activation and deactivation of the pen.  However, Marino teaches that the three dimensional printing system having the print head and the build platform each having a motion sensor for generating a position signal to a controller which compares the actual position of the print head and the build platform with a desired position of 

Claim 24 is rejected under 35 U.S.C. 10 as being obvious over Chang et al. (WO 2017/156415 A), in view of  Zhang (CN 107081905 A), in view of Ryong (KR 101701930 A), in view of Gifford et al. (US Patent Application Publication Number 2015/0174824 A1).

Regarding claim 24, Chang teaches a hand-held color three-dimensional printer (equivalent to a three-dimensional printing pen) that allows an user to print a three-dimensional object (para. [0123]).  Chang teaches that the hand-held color three-dimensional printer comprises of the followings: 

a plurality of cartridges (element 11 in Fig. 1), each cartridge having a hollow cartridge body sized as shown in Fig. 2 (element 21), and shaped to include a colored building material, a color of each building material being different from a color of 

a plurality of nozzles, each nozzle fluidly communicatively coupled to a corresponding cartridge as shown by the nozzle of the cartridge (element 21 of Fig. 2);

a motor unit (element 25 of Fig. 2) operably coupled to the cartridge, the motor unit operable to expel the colored building material from each cartridge through the corresponding nozzle;

a mixing  tip fluidly communicatively coupled to the plurality of nozzles (as shown by the mixing element 26 of Fig. 2), the mixing tip sized and shaped to dispense there-through one or more of the colored building material in a form of an output building material; and

a projection module (as shown by the light system of element 706 in Fig. 6) having a light engine assembly that emits light having a wavelength, the light being projected to the output thixotropic paste to cure the output thixotropic paste that is dispensed from the mixing tip. Chang teaches that the light system includes a radiation source, which radiates light energy to solidify (cure) the building material extruded from the nozzle (para. [0126]).

Regarding the use of thixotropic material as the building material in the plurality of cartridges, each cartridge having a hollow cartridge body sized and shaped to include a colored thixotropic paste, it would be a matter of intended use for the apparatus.

Chang teaches motor unit (element 25 of Fig. 2) operably coupled to the cartridge, the motor unit operable to expel the colored building material from each cartridge through the corresponding nozzle.  But Chang fails to explicitly teach radially spaced apart cartridges relative to a central axis of the three dimensional printing pen, where the motor unit comprises of plurality of motors that are each connected to the cartridges.  However, Zhang teaches a colorful three-dimensional printing pen capable of creating three dimensional colorful objects. Zhang teaches in Fig. 5, the three-dimensional printing pen, wherein each cartridge is radially spaced apart from another cartridge relative to a central axis of the three-dimensional printing pen.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing claimed invention to incorporate the teaching of Zhang and combine the use of multiple cartridges in a radially spaced apart position relative to a central axis of the three dimensional printing pen to optimize the space and have a compact apparatus of three dimensional pen where each cartridge have their own motors to dispense the material (KSR Rationale A, MPEP 2143).  Since the reference deal with three-dimensional printing process, one would have reasonable expectation of success with the combination.

Chang, and Zhang together teach a color three-dimensional printer.  But Chang and Zhang fail to teach explicitly that the three-dimensional printing pen further comprises of one 

Chang, Zhang, and Ryong together teach a color three-dimensional printer that allows an user to print a three-dimensional object. But Chang and Zhang fail to teach explicitly that the three-dimensional printing pen further comprises of one or more light sources disposed around a ring, the one or more light sources operable to illuminate in a color that substantially matches the color of the output material.  However, Gifford teaches in Fig. 36B, a ring of radiation source (element 3641) can be coupled to the printhead (element 3610) (para. [0262]). The radiation ring (element 3641) can be configured to provide irradiation at the built zone, e.g., the area on the substrate that the printhead is ready to print a material, or to the material that just leaves the printhead. Gifford also teaches that in some embodiments, the radiation ring can include multiple discrete radiation sources, such as light emitting diodes (LEDs) arranged in a configuration surrounded the printhead. The multiple discrete radiation sources can be configured to provide a light beam to an area on the substrate. Gifford further teaches that in some embodiments, the radiation ring can include one or more continuous radiation sources, such as a ring of fluorescence tube arranged in a configuration surrounded the printhead (para. [0262]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Gifford, and combine the feature of one or more light sources disposed around a ring, the one or more light sources operable to illuminate in a color that substantially matches the color of the output material, because radiation lights (one or multiple source) placed in ring configuration can provide 


Second Set of Rejections

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 8-9, and 22 are rejected under 35 U.S.C.103 as being obvious over Chang et al. (WO 2017/156415 A), hereafter, referred to as “Chang”, in view of Taff (WO 2016/157169 A), hereafter, referred to as “Taff”, in view of  Zhang (CN 107081905 A), hereafter, referred to as “Zhang”.


Regarding claim 1, Chang teaches a hand-held color three-dimensional printer (equivalent to a three-dimensional printing pen) that allows an user to print a three-dimensional object (para. [0123]).  Chang teaches that the hand-held color three-dimensional printer comprises of the followings: 

a plurality of cartridges (element 11 in Fig. 1), each cartridge having a hollow cartridge body sized as shown in Fig. 2 (element 21), and shaped to include a colored building material, a color of each building material being different from a color of another building material, as Chang teaches that at least two material cartridges comprise of building material that are of first color and a second color (para. [0006]); 

a plurality of nozzles, each nozzle fluidly communicatively coupled to a corresponding cartridge as shown by the nozzle of the cartridge (element 21 of Fig. 2);

a motor unit (element 25 of Fig. 2) operably coupled to the cartridge, the motor unit operable to expel the colored building material from each cartridge through the corresponding nozzle;

a mixing  tip fluidly communicatively coupled to the plurality of nozzles (as shown by the mixing element 26 of Fig. 2), the mixing tip sized and shaped to dispense there-through one or more of the colored building material in a form of an output building material; and

a projection module (as shown by the light system of element 706 in Fig. 6) having a light engine assembly that emits light having a wavelength, the light being projected to the output thixotropic paste to cure the output thixotropic paste that is dispensed from the mixing tip. Chang teaches that the light system includes a radiation source, which radiates light energy to solidify (cure) the building material extruded from the nozzle (para. [0126]).

But Chang fails to explicitly teach that the colored building material that is used in the cartridge and extruded through the nozzle to form the three-dimensional object is a thixotropic paste material. However, Taff teaches to use a colored pseudoplastic material in an additive  (para. [0019]) and used in the additive manufacturing process.  It is well known to an ordinary artisan that thixotropic material is a material that has this time-dependent shear thinning property, where the fluids that are thick or viscous under static conditions will flow over time when shaken, agitated, shear-stressed, or otherwise stressed. Therefore, Taff essentially teaches the use of a thixotropic paste material in the formation of three-dimensional object using extrusion nozzles.  Taff also teaches that the three-dimensional multi-colored object manufacturing system and technique relies on deposition of a pigmented and non-pigmented pseudoplastic material in gel aggregate state (para. [0008]). The gel flows through a deposition nozzle because the applied agitation shears the bonds and breakdown in the elasticity of the fluid. The elasticity recovers immediately after leaving the nozzle, and the gel solidifies under curing energy to maintain its shape and strength (para. [008]), thereby taking advantage of the thixotropic property. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Taff and substitute the unknown building material with a thixotropic paste building material, because that would allow the paste (gel) to solidify under the curing energy quickly and maintain its precise shape and strength (para. [0008]) by obtaining predictable results (KSR Rationale B, MPEP 2143).  Since both the references deal with additive manufacturing processes, involving curing with light energy, one would have reasonable expectation of success from the combination.  

Chang teaches motor unit (element 25 of Fig. 2) operably coupled to the cartridge, the motor unit operable to expel the colored building material from each cartridge through the corresponding nozzle.  But Chang, and Taff fail to explicitly teach radially spaced apart cartridges relative to a central axis of the three dimensional printing pen, where the motor unit comprises of plurality of motors that are each connected to the cartridges.  However, Zhang teaches a colorful three-dimensional printing pen capable of creating three dimensional colorful objects. Zhang teaches in Fig. 5, the three-dimensional printing pen, wherein each cartridge is radially spaced apart from another cartridge relative to a central axis of the three-dimensional printing pen.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing claimed invention to incorporate the teaching of Zhang and combine the use of multiple cartridges in a radially spaced apart position relative to a central axis of the three dimensional printing pen to optimize the space and have a compact apparatus of three dimensional pen where each cartridge have their own motors to dispense the material (KSR Rationale A, MPEP 2143).  Since the reference deal with three-dimensional printing process, one would have reasonable expectation of success with the combination.

Regarding claim 2, Chang teaches the hand-held color three-dimensional printer (equivalent to a three-dimensional printing pen) further comprising a controller (para. [0080]) communicably coupled to the motor unit (element 25, Fig. 1) and the projection module (element 706, Fig. 7), the controller operable to drive the motor unit to expel the one or more of the colored building materials in the form of the output building material, and cause the .

Regarding claim 3, Chang teaches the hand-held color three-dimensional printer (equivalent to a three-dimensional printing pen) further comprising a mixing chamber fluidly communicatively coupled to the plurality of nozzles, the mixing chamber sized and shaped to receive the colored building material from each nozzle by teaching a mixer in element 26 in Fig. 2, and also teaching that the mixer is a chamber (para. [0018]).

Regarding claim 4, Chang teaches the hand-held color three-dimensional printer (equivalent to a three-dimensional printing pen) comprising a mixing chamber fluidly communicatively coupled to the plurality of nozzles, the mixing chamber sized and shaped to receive the colored building material from each nozzle. Additionally, Zhang teaches that the three-dimensional printing pen uses stepping motors (element 2 and 4), along with pressure air pimp (element 5) and stirring guide with rod (element 10) to mix the building material (claim 1).  

Regarding claim 5, Zhang teaches in Fig. 5 a three-dimensional printing pen, wherein each cartridge is radially spaced apart from another cartridge relative to a central axis of the three-dimensional printing pen.

Regarding claim 8, Chang teaches a hand-held color three-dimensional printer (equivalent to a three-dimensional printing pen), wherein the plurality of cartridges include:

a second cartridge including the colored material that comprises material with a magenta color (para. [0118]);
a third cartridge including the colored material that comprises material with a yellow color (para. [0118]);
a fourth cartridge including the colored material that comprises material with a key (black) color, that can be used to replace white/clear material so that the system is similar to CMYK color system (para. [0118]); and
a fifth cartridge including the colored material that comprises material with a white color (para. [0118]).

Regarding claim 9, Chang teaches a hand-held color three-dimensional printer (equivalent to a three-dimensional printing pen), wherein the plurality of cartridges include a stepper motor unit (element 25 of Fig. 2) operably coupled to the plurality of cartridges, the motor unit operable to expel the colored building material from each cartridge through the corresponding nozzle (para. [0120]). Fig. 2 clearly shows that each stepper motor is operably coupled to a respective cartridge.

Regarding claim 22, Zhang teaches in Fig. 1 a three-dimensional printing pen, wherein the mixing rotor includes a stirring guide rod (element 10) (equivalent to mixing rotor shaft) and 

Claims 7 are rejected under 35 U.S.C.103 as being obvious over Chang et al. (WO 2017/156415 A), in view of Taff (WO 2016/157169 A), view of  Zhang (CN 107081905 A), in view of Jeong (KR 101749597 B1), hereafter, referred to as “Jeong”.

Regarding claim 7, Chang and Taff together teach a hand-held color three-dimensional printer (equivalent to a three-dimensional printing pen).  But Chang and Taff fail to teach explicitly that the three-dimensional printing pen further comprises of a button that moves in response to pressure being applied to a surface of the button; and the force sensors detecting the pressure being applied on the button, and a controller  determines the dispense rate of the output thixotropic paste based on the pressure.  However, Jeong teaches in Fig. 11 of a three-dimensional printing pen that the degree of opening of the ink inflow tube 213 can be adjusted by using the opening / closing protrusion (element 234) according to the degree of depression of the valve button (element 230) (equivalent to the button of instant application) (para. [0088]). Accordingly, the amount of the resin ink discharged through the ink inflow tube 213 can be adjusted.  Therefore. It would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Jeong, and combine the feature of a push button, which coupled with the sensors and the controller would determine the dispense rate of the output thixotropic paste based on the pressure applied on the button, because that would allow the user to control the dispensing rate, which would be a 

Claims 6, 11-13, and 15 are rejected under 35 U.S.C.103 as being obvious over Chang et al. (WO 2017/156415 A), in view of Taff (WO 2016/157169 A), in view of  Zhang (CN 107081905 A), in view of Ryong (KR 101701930 A), hereafter, referred to as “Ryong”.

Regarding claim 6, Chang and Taff together teach a hand-held color three-dimensional printer (equivalent to a three-dimensional printing pen).  But Chang and Taff fail to teach explicitly that the three-dimensional printing pen further comprises of one or more color sensors which sense a color of an object; and the controller communicably coupled to the one or more color sensors, in response to sensing of the color of the object, causing the motor unit to dispense the colored thixotropic pastes in a ratio that results in the output thixotropic paste to have a color that substantially matches the color of the object sensed by the one or more color sensors. However, Ryong teaches in Fig. 6, that when the user presses the scan button 31, color information about a specific position P1 located on the front surface of the scan unit 3 is obtained through the first scan step S1 (para.[0052]). Ryong also teaches that as the color information of the object to be recognized is obtained by pressing the scan button 31 after the object to be recognized is directed to the scan unit 3, and the control unit analyzes the ratio of the Magenta color, the Cyan color, and the Yellow color constituting the acquired color to be temporarily stored (para. [0053]).  Ryong further teaches that after the color is recognized 

Regarding claim 11, Chang teaches a color three-dimensional printer that allows an user to print a three-dimensional object (para. [0123]).  Chang teaches that this color three-dimensional printer comprises of the followings: 

a plurality of cartridges (element 11 in Fig. 1), each cartridge having a hollow cartridge body sized as shown in Fig 2 (element 21), and shaped to include a colored building material, a color of each building material being different from a color of 

a plurality of nozzles, each nozzle fluidly communicatively coupled to a corresponding cartridge as shown by the nozzle of the cartridge (element 21 of Fig. 2);

a motor unit (element 25 of Fig. 2) operably coupled to the cartridge, the motor unit operable to expel the colored building material from each cartridge through the corresponding nozzle;

a mixing  tip fluidly communicatively coupled to the plurality of nozzles (as shown by the mixing element 26 of Fig. 2), the mixing tip sized and shaped to dispense there-through one or more of the colored building material in a form of an output building material; and

a projection module (as shown by the light system of element 706 in Fig. 6) having a light engine assembly that emits light having a wavelength, the light being projected to the output thixotropic paste to cure the output thixotropic paste that is dispensed from the mixing tip. Chang teaches that the light system includes a radiation source, which radiates light energy to solidify (cure) the building material extruded from the nozzle (para. [0126]).

But Chang fails to explicitly teach that the colored building material that is used in the cartridge and extruded through the nozzle to form the three-dimensional object is a thixotropic paste material. However, Taff teaches to use a colored pseudoplastic material in an additive manufacturing process to manufacture a multicolored three-dimensional object (title and abstract). Taff teaches in Fig. 1 that the liquid or gel (building material), which is a pseudoplastic high viscosity material is agitated and shear thinned with application of force, so that the pseudoplastic high viscosity material or gel reduces viscosity to cause the material to flow (para. [0019]) and used in the additive manufacturing process.  It is well known to an ordinary artisan that thixotropic material is a material that has this time-dependent shear thinning property, where the fluids that are thick or viscous under static conditions will flow over time when shaken, agitated, shear-stressed, or otherwise stressed. Therefore, Taff essentially teaches the use of a thixotropic paste material in the formation of three-dimensional object using extrusion nozzles.  Taff also teaches that the three-dimensional multi-colored object manufacturing system and technique relies on deposition of a pigmented and non-pigmented pseudoplastic material in gel aggregate state (para. [0008]). The gel flows through a deposition nozzle because the applied agitation shears the bonds and breakdown in the elasticity of the fluid. The elasticity recovers immediately after leaving the nozzle, and the gel solidifies under curing energy to maintain its shape and strength (para. [008]), thereby taking advantage of the thixotropic property. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Taff and substitute the unknown building material with a thixotropic paste building material, because that would allow the paste (gel) to solidify under the curing energy quickly and maintain its precise shape  

Chang teaches motor unit (element 25 of Fig. 2) operably coupled to the cartridge, the motor unit operable to expel the colored building material from each cartridge through the corresponding nozzle.  But Chang fails to explicitly teach radially spaced apart cartridges relative to a central axis of the three dimensional printing pen, where the motor unit comprises of plurality of motors that are each connected to the cartridges.  However, Zhang teaches a colorful three-dimensional printing pen capable of creating three dimensional colorful objects. Zhang teaches in Fig. 5, the three-dimensional printing pen, wherein each cartridge is radially spaced apart from another cartridge relative to a central axis of the three-dimensional printing pen.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing claimed invention to incorporate the teaching of Zhang and combine the use of multiple cartridges in a radially spaced apart position relative to a central axis of the three dimensional printing pen to optimize the space and have a compact apparatus of three dimensional pen where each cartridge have their own motors to dispense the material (KSR Rationale A, MPEP 2143).  Since the reference deal with three-dimensional printing process, one would have reasonable expectation of success with the combination.

Chang, Taff and Zhang together teach a color three-dimensional printer.  But Chang, Taff and Zhang fail to teach explicitly that the three-dimensional printing pen further comprises of 

Regarding claim 12, Reong teaches that when user presses the scan button 31, color information about a specific position P1 located on the front surface of the scan unit, and it would have been obvious to any ordinary artisan that the color information is recognized by a sensor device, therefore, Reong teaches the use of color sensors in the three dimensional color printer. 

Regarding claim 13, Chang teaches the three dimensional printing system that comprises of printing pen (Fig. 2), projection module (element 706, Fig. 7) and the dispensing system to extrude the building material to form the three dimensional object. It would have been obvious to any ordinary artisan that these modules would require power source to operate, therefore, the use of power source that supplies power to the individual unit would have been obvious.

Regarding claim 15, Chang teaches a color three-dimensional printer that allows an user to print a three-dimensional object (para. [0123]). Zhang teaches a colorful three-dimensional printing pen capable of creating three dimensional colorful objects. Additionally, Zhang teaches that the three-dimensional printing pen uses stepping motors (element 2 and 4), along with pressure air pimp (element 5) and stirring guide with rod (element 10) to mix the building material (claim 1).  

Claim 10 is rejected under 35 U.S.C.103 as being obvious over Chang et al. (WO 2017/156415 A), in view of Taff (WO 2016/157169 A), in view of  Zhang (CN 107081905 A), in view of Ryong (KR 101701930 A), in view of Gifford et al. (US Patent Application Publication Number 2015/0174824 A1), hereafter, referred to as “Gifford”.

Regarding claim 10, Chang teaches a color three-dimensional printer that allows an user to print a three-dimensional object (para. [0123]). But Chang fails to teach explicitly that the three-dimensional printing pen further comprises of one or more light sources disposed around a ring, the one or more light sources operable to illuminate in a color that substantially matches the color of the output material.  However, Gifford teaches in Fig. 36B, a ring of radiation source (element 3641) can be coupled to the printhead (element 3610) (para. [0262]). The radiation ring (element 3641) can be configured to provide irradiation at the built zone, e.g., the area on the substrate that the printhead is ready to print a material, or to the material that just leaves the printhead. Gifford also teaches that in some embodiments, the radiation ring can include multiple discrete radiation sources, such as light emitting diodes (LEDs) arranged in a configuration surrounded the printhead. The multiple discrete radiation sources can be configured to provide a light beam to an area on the substrate. Gifford further teaches that in some embodiments, the radiation ring can include one or more continuous radiation sources, such as a ring of fluorescence tube arranged in a configuration surrounded the printhead (para. [0262]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Gifford, and combine the 

Claim 14 is rejected under 35 U.S.C.103 as being obvious over Chang et al. (WO 2017/156415 A), in view of Taff (WO 2016/157169 A), in view of  Zhang (CN 107081905 A), in view of  Ryong (KR 101701930 A), and in view of Jeong (KR 101749597 B1), hereafter, referred to as “Jeong”.

Regarding claim 14, Chang teaches a color three-dimensional printer that allows an user to print a three-dimensional object (para. [0123]). But Chang, Taff and Reong together fail to teach explicitly that the three-dimensional printing pen further comprises one or more force sensors that detect a force being applied to three-dimensional printing pen; and in response to the force being detected the control circuity generates one or more signals indicative of an 

Claim 21 is rejected under 35 U.S.C. 10 as being obvious over Chang et al. (WO 2017/156415 A), in view of Taff (WO 2016/157169 A), in view of  Zhang (CN 107081905 A), in view of Griszbacher (US Patent Application Publication No. 2015/0190968 A1), hereafter, referred to as “Griszbacher”.

Regarding claim 21, Chang, Taff and Zhang together teach a color three-dimensional printer that allows an user to print a three-dimensional object. But Chang and Zhang together fail to teach explicitly that the three-dimensional printing pen uses a controller that 

Claim 23 is rejected under 35 U.S.C. 10 as being obvious over Chang et al. (WO 2017/156415 A), in view of Taff (WO 2016/157169 A), in view of  Zhang (CN 107081905 A), in view of Marino (US Patent Application Publication No. 2016/0039148 A1), hereafter, referred to as “Marino”.

Regarding claim 23, Chang, Taff and Zhang together teach a color three-dimensional printer that allows an user to print a three-dimensional object. But Chang and Zhang together fail to teach explicitly that the three-dimensional printing pen comprises of one or more motion sensors operable to sense a position of the three dimensional printing pen relative to the 

Claim 24 is rejected under 35 U.S.C. 10 as being obvious over Chang et al. (WO 2017/156415 A), in view of Taff (WO 2016/157169 A), in view of  Zhang (CN 107081905 A), in view of Ryong (KR 101701930 A), in view of Gifford et al. (US Patent Application Publication Number 2015/0174824 A1).

Regarding claim 24, Chang teaches a hand-held color three-dimensional printer (equivalent to a three-dimensional printing pen) that allows an user to print a three-dimensional object (para. [0123]).  Chang teaches that the hand-held color three-dimensional printer comprises of the followings: 

a plurality of cartridges (element 11 in Fig. 1), each cartridge having a hollow cartridge body sized as shown in Fig. 2 (element 21), and shaped to include a colored building material, a color of each building material being different from a color of another building material, as Chang teaches that at least two material cartridges comprise of building material that are of first color and a second color (para. [0006]); 

a plurality of nozzles, each nozzle fluidly communicatively coupled to a corresponding cartridge as shown by the nozzle of the cartridge (element 21 of Fig. 2);

a motor unit (element 25 of Fig. 2) operably coupled to the cartridge, the motor unit operable to expel the colored building material from each cartridge through the corresponding nozzle;

a mixing  tip fluidly communicatively coupled to the plurality of nozzles (as shown by the mixing element 26 of Fig. 2), the mixing tip sized and shaped to dispense there-through one or more of the colored building material in a form of an output building material; and

a projection module (as shown by the light system of element 706 in Fig. 6) having a light engine assembly that emits light having a wavelength, the light being projected 

But Chang fails to explicitly teach that the colored building material that is used in the cartridge and extruded through the nozzle to form the three-dimensional object is a thixotropic paste material. However, Taff teaches to use a colored pseudoplastic material in an additive manufacturing process to manufacture a multicolored three-dimensional object (title and abstract). Taff teaches in Fig. 1 that the liquid or gel (building material), which is a pseudoplastic high viscosity material is agitated and shear thinned with application of force, so that the pseudoplastic high viscosity material or gel reduces viscosity to cause the material to flow (para. [0019]) and used in the additive manufacturing process.  It is well known to an ordinary artisan that thixotropic material is a material that has this time-dependent shear thinning property, where the fluids that are thick or viscous under static conditions will flow over time when shaken, agitated, shear-stressed, or otherwise stressed. Therefore, Taff essentially teaches the use of a thixotropic paste material in the formation of three-dimensional object using extrusion nozzles.  Taff also teaches that the three-dimensional multi-colored object manufacturing system and technique relies on deposition of a pigmented and non-pigmented pseudoplastic material in gel aggregate state (para. [0008]). The gel flows through a deposition nozzle because the applied agitation shears the bonds and breakdown in the elasticity of the fluid. The elasticity recovers immediately after leaving the nozzle, and the gel solidifies under curing energy to maintain its shape and strength (para. [008]), thereby taking advantage of the  
Chang teaches motor unit (element 25 of Fig. 2) operably coupled to the cartridge, the motor unit operable to expel the colored building material from each cartridge through the corresponding nozzle.  But Chang and Taff fail to explicitly teach radially spaced apart cartridges relative to a central axis of the three dimensional printing pen, where the motor unit comprises of plurality of motors that are each connected to the cartridges.  However, Zhang teaches a colorful three-dimensional printing pen capable of creating three dimensional colorful objects. Zhang teaches in Fig. 5, the three-dimensional printing pen, wherein each cartridge is radially spaced apart from another cartridge relative to a central axis of the three-dimensional printing pen.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing claimed invention to incorporate the teaching of Zhang and combine the use of multiple cartridges in a radially spaced apart position relative to a central axis of the three dimensional printing pen to optimize the space and have a compact apparatus of three dimensional pen where each cartridge have their own motors to dispense the material (KSR Rationale A, MPEP 2143).  Since the reference deal with three-dimensional printing process, one would have reasonable expectation of success with the combination.

Chang, Taff and Zhang together teach a color three-dimensional printer.  But Chang, Taff and Zhang fail to teach explicitly that the three-dimensional printing pen further comprises of one or more color sensors which sense a color of an object; and the controller communicably coupled to the one or more color sensors, in response to sensing of the color of the object, causing the motor unit to dispense the colored thixotropic pastes in a ratio that results in the output thixotropic paste to have a color that substantially matches the color of the object sensed by the one or more color sensors. However, Ryong teaches in Fig. 6, that when the user presses the scan button 31, color information about a specific position P1 located on the front surface of the scan unit 3 is obtained through the first scan step S1 (para.[0052]). Ryong also teaches that as the color information of the object to be recognized is obtained by pressing the scan button 31 after the object to be recognized is directed to the scan unit 3, and the control unit analyzes the ratio of the Magenta color, the Cyan color, and the Yellow color constituting the acquired color to be temporarily stored (para. [0053]).  Ryong further teaches that after the color is recognized through the first scan step S1, a mixing step S2 is performed to mix the pigment with the recognized color so that a laminate 23 in which the pigment corresponding to the color recognized along the path through which the user moves is formed can be formed (para. [0054]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Ryong, and combine the use of one or more color sensors which sense a color of an object, and the controller communicably coupled to the one or more color sensors, in response to sensing of the color of the object, causing the motor unit to dispense the colored thixotropic pastes in a ratio that 

Chang, Taff, Zhang, and Ryong together teach a color three-dimensional printer that allows an user to print a three-dimensional object. But Chang, Taff, Zhang, and Ryong fail to teach explicitly that the three-dimensional printing pen further comprises of one or more light sources disposed around a ring, the one or more light sources operable to illuminate in a color that substantially matches the color of the output material.  However, Gifford teaches in Fig. 36B, a ring of radiation source (element 3641) can be coupled to the printhead (element 3610) (para. [0262]). The radiation ring (element 3641) can be configured to provide irradiation at the built zone, e.g., the area on the substrate that the printhead is ready to print a material, or to the material that just leaves the printhead. Gifford also teaches that in some embodiments, the radiation ring can include multiple discrete radiation sources, such as light emitting diodes (LEDs) arranged in a configuration surrounded the printhead. The multiple discrete radiation sources can be configured to provide a light beam to an area on the substrate. Gifford further teaches that in some embodiments, the radiation ring can include one or more continuous radiation sources, such as a ring of fluorescence tube arranged in a configuration surrounded the printhead (para. [0262]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Gifford, 


Responses to Arguments

Applicant’s argument filed on 3/11/2021 for the 103 rejections has been fully considered.  Applicant’s argument with respect to claim 1 has been considered, but is not persuasive. Applicant’s principal argument is that as the claim recites “a plurality of cartridges, each cartridge having a hollow cartridge body sized and shaped to include a colored thixotropic paste, a color of each thixotropic paste being different from a color of another thixotropic paste” and “a motor unit comprising a plurality of motors that are radially spaced apart relative to a central axis of the three-dimensional printing pen, each motor coupled to a corresponding one of the plurality of cartridges, the motor unit operable to expel the colored thixotropic paste , wherein each cartridge is radially spaced apart from another cartridge relative to a central axis of the three-dimensional printing pen. Therefore, the examiner maintains that based on the teaching of Chang and Zhang, the rejection set forth in this office action address the scope of the claim, and is relevant.

Because the rejections are being maintained on the amended independent claims, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion      
               
Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you .




/M. M. A./
Examiner, Art Unit 1742

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742